Exhibit 10.2

PURCHASE AND SALE AGREEMENT

BETWEEN

FUND II AND FUND III ASSOCIATES, a Georgia general partnership,

AS SELLER

AND

BLW INTERESTS, L.P., a Texas limited partnership,

AS PURCHASER

2100 Space Park Drive

Nassau Bay, Harris County, Texas

March ___, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1.        DEFINITIONS

   1

ARTICLE 2.        PURCHASE AND SALE

   6

2.1.     Agreement to Sell and Purchase the Property

   6

2.2.     Permitted Exceptions

   6

2.3.     Earnest Money

   6

2.4.     Purchase Price

   7

2.5.     Independent Contract Consideration

   7

2.6.     Closing

   7

ARTICLE 3.        PURCHASER’S INSPECTION AND REVIEW RIGHTS

   8

3.1.     Due Diligence Inspections

   8

3.2.     Deliveries by Seller to Purchaser; Purchaser’s Access to Property
Records of Seller

   9

3.3.     Condition of the Property

   10

3.4.     Title and Survey

   11

3.5.     Service Contracts

   12

3.6.     Termination of Agreement

   12

3.7.     Confidentiality

   13

ARTICLE 4.        REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

   14

4.1.     Representations and Warranties of Seller

   14

4.2.     Knowledge Defined

   17

4.3.     Covenants and Agreements of Seller

   17

4.4.     Representations and Warranties of Purchaser

   18

ARTICLE 5.        CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

   19

5.1.     Seller’s Closing Deliveries

   19

5.2.     Purchaser’s Closing Deliveries

   21

5.3.     Closing Costs

   21

5.4.     Prorations and Credits

   22

ARTICLE 6.        CONDITIONS TO CLOSING

   24

6.1.     Conditions Precedent to Purchaser’s Obligations

   24



--------------------------------------------------------------------------------

6.2.       Conditions Precedent to Seller’s Obligations

   24

ARTICLE 7.        CASUALTY AND CONDEMNATION

   25

7.1.       Casualty

   25

7.2.       Condemnation

   26

ARTICLE 8.        DEFAULT AND REMEDIES

   27

8.1.       Purchaser’s Default

   27

8.2.       Seller’s Default

   27

ARTICLE 9.        ASSIGNMENT

   28

9.1.       Assignment

   28

ARTICLE 10.      BROKERAGE COMMISSIONS

   28

10.1.     Broker

   28

ARTICLE 11.      INDEMNIFICATION

   29

11.1.     Indemnification by Seller

   29

11.2.     Indemnification by Purchaser

   29

11.3.     Limitations on Indemnification

   29

11.4.     Survival

   30

11.5.     Indemnification as Sole Remedy

   30

ARTICLE 12.      MISCELLANEOUS

   30

12.1.     Notices

   30

12.2.     Possession

   31

12.3.     Time Periods

   31

12.4.     Publicity

   31

12.5.     Discharge of Obligations

   31

12.6.     Severability

   32

12.7.     Construction

   32

12.8.     Sale Notification Letters

   32

12.9.     Access to Records Following Closing

   32

12.10.  General Provisions

   32

12.11.  Like-Kind Exchange

   33

12.12.  Attorneys’ Fees

   33

12.13.  Counterparts

   33

12.14.  Effective Agreement

   34

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”

   Description of Land

Exhibit “B”

   List of Personal Property

Exhibit “B-1”

   List of Property Excluded from Personal Property

Exhibit “C”

   List of Existing Commission Agreements

Exhibit “D”

   Form of Escrow Agreement

Exhibit “E”

   Existing Survey

Exhibit “F”

   List of Leases

Exhibit “G”

   Permitted Exceptions

Exhibit “H”

   List of Service Contracts

Exhibit “I”

   Form of Tenant Estoppel Certificate

Exhibit “J”

   List of Exceptions (Representations and Warranties)



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1

   Form of Special Warranty Deed

Schedule 2

   Form of Assignment and Assumption of Leases

Schedule 3

   Form of Bill of Sale to Personal Property

Schedule 4

   Form of Assignment and Assumption of Service Contracts

Schedule 5

   Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 6

   Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 7

   Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 8

   Form of Seller’s FIRPTA Certificate

Schedule 9

   Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

2100 Space Park Drive

Nassau Bay, Harris County, Texas

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the ____ day of March, 2009, between FUND II AND FUND III ASSOCIATES, a Georgia
general partnership (“Seller”), and BLW INTERESTS, L.P., a Texas limited
partnership (together with its permitted successors and assigns, “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell its fee simple estate in certain improved real
property commonly known as 2100 Space Park Drive, located in Nassau Bay, Harris
County, Texas, together with certain related personal and intangible property,
and Purchaser desires to purchase such real, personal and intangible property;
and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms will
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” means the sum of Fifty Thousand and No/100 Dollars
($50,000.00).

“Assignment and Assumption of Leases” means the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Purchaser and Seller as to the
Leases, Security Deposits and Commission Agreements at the Closing in the form
attached hereto as SCHEDULE 2.

“Assignment and Assumption of Service Contracts” means the form of assignment
and assumption of the Service Contracts to be executed and delivered by
Purchaser and Seller as to the Service Contracts at the Closing in the form
attached hereto as SCHEDULE 4.

“Basket Limitation” means an amount equal to Fifteen Thousand and No/100 Dollars
($15,000.00 U.S.).

“Bill of Sale” means the form of Bill of Sale to the Personal Property to be
executed and delivered to Purchaser by Seller at the Closing in the form
attached hereto as SCHEDULE 3.



--------------------------------------------------------------------------------

“Broker” means either Seller’s Broker or Purchaser’s Broker or both, as may be
indicated by the context.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in the States of Georgia or Texas are authorized by law or
executive action to close.

“Cap Limitation” means an amount equal to two percent (2%) of the Purchase
Price, or $160,000.00.

“Closing” means the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” has the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” means any certificate, instrument or other document
delivered pursuant to this Agreement.

“Commission Agreements” has the meaning ascribed thereto in Section 4.1(f)
hereof, and such agreements are more particularly described on EXHIBIT “C”
attached hereto and made a part hereof.

“Due Diligence Material” has the meaning ascribed thereto in Section 3.7 hereof.

“Earnest Money” means the Initial Earnest Money, together with any Additional
Earnest Money actually paid by Purchaser to Escrow Agent hereunder, and further
together with all interest which accrues thereon as provided in Section 2.3(c)
hereof and in the Escrow Agreement.

“Effective Date” means the date upon which the Escrow Agent receives a copy of
this Agreement (or counterpart signature pages thereto) fully executed by
Seller, Purchaser, Seller’s Broker and Purchaser’s Broker.

“Environmental Law” means any law, ordinance, rule, regulation, order, judgment,
injunction or decree now or hereafter relating to pollution or substances or
materials which are considered to be hazardous or toxic, including, without
limitation, the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Comprehensive Environmental Response, Compensation and Liability Act
(codified in various sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2061 et seq.), the Emergency Planning and
Community Right to Know Act (42 U.S.C. § 1100 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Occupational Safety & Health Act (29 U.S.C. § 655 et
seq.), and any state and local environmental laws, all amendments and
supplements to any of the foregoing and all regulations and publications
promulgated or issued pursuant thereto.

“Escrow Agent” means the First American Title Insurance Company, at its office
at 17225 El Camino Real, Suite 100, Houston, Texas 77058 (Attn: Janet
Broussard).

 

2



--------------------------------------------------------------------------------

“Escrow Agreement” means that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into in conjunction with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

“Existing Survey” means that certain survey with respect to the Land and the
Improvements, more particularly described on EXHIBIT “E” attached hereto and
made a part hereof.

“FIRPTA Certificate” means the form of FIRPTA Certificate to be executed and
delivered to Purchaser at Closing substantially in the form attached hereto as
SCHEDULE 8.

“First Title Notice” has the meaning ascribed thereto in Section 3.4 hereof.

“General Assignment” means an assignment by Seller of its interest in intangible
property owned by Seller (being Seller’s interest in the Intangible Property)
and being conveyed as a part of the Property, to be executed by Seller at
Closing, substantially in the form attached hereto as SCHEDULE 5 and made a part
hereto, with such changes thereto as may be agreed upon by Seller and Purchaser
to convey the Intangible Property.

“Hazardous Substances” means any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is now or hereafter restricted, prohibited or penalized under any
Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation, petroleum and polychlorinated biphenyls).

“Improvements” means all buildings, structures and improvements now or on the
Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” means the sum of Fifty Thousand and No/100 Dollars
($50,000.00 U.S.).

“Inspection Period” means the period expiring at 5:00 P.M. local Houston, Texas
(6:00 P.M. Atlanta, Georgia) time on April 15, 2009, as the same may be extended
to 5:00 P.M. local Houston, Texas (6:00 P.M. Atlanta, Georgia) time on April 29,
2009 pursuant to Section 3.6 hereof.

“Intangible Property” means all intangible property, if any, owned by Seller and
related to the Land and Improvements, including, without limitation, the rights
and interests, if any, in and to the following (to the extent assignable):
(i) all assignable plans and specifications and other architectural and
engineering drawings for the Land and Improvements; (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements; and (iv) all
of

 

3



--------------------------------------------------------------------------------

the right, title and interest of Seller in and to all assignable Service
Contracts that Purchaser agrees to assume (or is deemed to have agreed to
assume).

“Land” means that certain tract or parcel of real property located in Harris
County, Texas, which is more particularly described on EXHIBIT “A” attached
hereto, together with all rights, privileges and easements appurtenant to said
real property, and all right, title and interest, if any, of Seller in and to
any land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting the Land.

“Leases” means the leases identified on EXHIBIT “F” attached hereto.

“Losses” has the meaning ascribed thereto in Section 11.1 hereof.

“Monetary Objection” or “Monetary Objections” means (a) any mortgage, deed to
secure debt, deed of trust or similar security instrument encumbering all or any
part of the Property, (b) any mechanic’s, materialman’s or similar lien (unless
resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located, (e) any other lien or
other encumbrance affecting title to the Property which can be removed according
to its terms by payment of a liquidated sum of money, excluding any such other
liens or encumbrances which are identified in clauses (a)-(d) in the definition
of “Permitted Exceptions”, and (f) Post Effective Date Encumbrances.

“Other Notices of Sale” has the meaning ascribed thereto in Section 5.1(q)
hereof.

“Permitted Exceptions” means (a) liens for taxes, assessments and governmental
charges not yet due and payable or due and payable but not yet delinquent with
respect to the Land and Improvements, (b) such state of facts as would be
disclosed by a current survey of the Land, (c) the matters set forth on EXHIBIT
“G” attached hereto and made part hereof or otherwise disclosed in the Title
Commitment issued with respect to the Land and Improvements, and (d) such other
easements, restrictions and encumbrances with respect to the Land and
Improvements that do not constitute Monetary Objections, and that are approved
(or are deemed approved) by Purchaser in accordance with the provisions of
Section 3.4 hereof.

“Personal Property” means all furniture (including common area furnishings and
interior landscaping items), carpeting, draperies, appliances, personal property
(excluding any computer software which either is licensed to Seller or which
Seller deems proprietary [a listing of such excluded computer software being set
forth on EXHIBIT “B-1” attached hereto and made a part hereof]), machinery,
apparatus and equipment owned by Seller and currently used exclusively in the
operation, repair and maintenance of the Land and Improvements and situated
thereon, including, without limitation, those specific items of personal
property (if any) more particularly described on EXHIBIT “B” attached hereto and
made a part hereof; provided, however, the property described on EXHIBIT “B-1”
attached hereto and made a part hereof is expressly excluded from the definition
of Personal Property. The Personal Property does not include any property owned
by tenants, contractors or licensees, and shall be conveyed to Purchaser subject
to depletions, replacements and additions in the ordinary course of Seller’s
business.

 

4



--------------------------------------------------------------------------------

“Post Effective Date Encumbrances” means all encumbrances to title to the
Property, other than the matters identified in clauses (a)-(e) of the definition
of “Monetary Objections” which first encumber title to the Property by act or
omission of Seller or any of Seller-Related Entities, which act or omission was
committed or accrued, after the Effective Date and in violation or breach of
this Agreement by Seller or any Seller-Related Entity.

“Property” means the Land, the Improvements, the Personal Property and the
Intangible Property.

“Purchase Price” means the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” has the meaning ascribed thereto in Section 11.1
hereof.

“Purchaser-Waived Breach” has the meaning ascribed thereto in Section 11.3
hereof.

“Purchaser’s Broker” means W. Derrell Curry, of Studley, Inc.

“Purchaser’s Certificate” means the form of certificate to be executed and
delivered by Purchaser to Seller at the Closing with respect to the truth and
accuracy of Purchaser’s representations and warranties contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as Schedule 9.

“Purchaser’s Counsel” means Boyar & Miller, 4265 San Felipe, Suite 1200,
Houston, Texas 77027, Attention: Stephen L. Johnson.

“Real Estate Transfer Taxes” means the transfer tax, excise tax, documentary
stamp tax or similar tax (however denominated) which may be imposed by the
state, county and/or municipality in which the Property is located and be
payable in connection with the conveyance of the Property by Seller to Purchaser
hereunder.

“Seller-Related Entities” has the meaning ascribed thereto in Section 11.2
hereof.

“Seller’s Affidavit” has the meaning ascribed thereto in Section 5.1(f) hereof.

“Seller’s Broker” means PM Realty Group, L.P.

“Seller’s Certificate” means the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in Section 4.1
hereof (modified and updated as the circumstances require), in the form attached
hereto as SCHEDULE 7.

“Seller’s Counsel” means Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: Leslie
Fuller Secrest.

“Service Contracts” means all those certain contracts and agreements (including
all equipment leases) more particularly described as Service Contracts on
EXHIBIT “H” attached hereto and made a part hereof relating to the repair,
maintenance or operation of the Land, Improvements or Personal Property which
will extend beyond the Closing Date.

 

5



--------------------------------------------------------------------------------

“Special Warranty Deed” has the meaning ascribed thereto in Section 5.1(a)
hereof and shall be substantially in the form attached as SCHEDULE 1 hereto.

“SNDA” or “SNDAs” shall mean the Subordination, Non-Disturbance and Attornment
Agreements to be sought from the Tenants in a commercially reasonable form
provided by a mortgagee providing financing to Purchaser for the acquisition of
the Property.

“Subsequent Title Notice” has the meaning ascribed thereto in Section 3.4
hereof.

“Taxes” has the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” means the
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “I”.

“Tenant Inducement Costs” means any out-of-pocket payments required under any
lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, abated or free rent, tenant improvement
costs, lease buyout payments, and moving, design, refurbishment and club
membership allowances and costs.

“Title Company” means First American Title Insurance Company.

“Title Commitment” has the meaning ascribed thereto in Section 3.4 hereof.

ARTICLE 2.

PURCHASE AND SALE

2.1.    Agreement to Sell and Purchase the Property. Subject to and in
accordance with the terms and provisions of this Agreement, Seller agrees to
sell and Purchaser agrees to purchase, the Property.

2.2.    Permitted Exceptions. The Property will be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions.

2.3.    Earnest Money.

(a)      Within three (3) Business Days after the Effective Date, Purchaser
shall deliver the Initial Earnest Money to Escrow Agent by federal wire
transfer, payable to Escrow Agent, which Initial Earnest Money shall be held and
released by Escrow Agent in accordance with the terms of the Escrow Agreement.
The parties hereto mutually acknowledge and agree that time is of the essence in
respect of Purchaser’s timely deposit of the Initial Earnest Money with Escrow
Agent. If Purchaser fails to timely deposit the Initial Earnest Money with
Escrow Agent, then, at the option of Seller, exercisable by written notice to
Purchaser and Escrow Agent, this Agreement shall terminate, and neither party
hereto shall have any further rights or obligations hereunder, except those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.

 

6



--------------------------------------------------------------------------------

(b)      On or before the expiration of the Inspection Period, if Purchaser does
not terminate this Agreement in accordance herewith, Purchaser shall deliver the
Additional Earnest Money to Escrow Agent by federal wire transfer, which
Additional Earnest Money shall be held and released by Escrow Agent in
accordance with the terms of the Escrow Agreement. Seller and Purchaser mutually
acknowledge and agree that time is of the essence in respect of Purchaser’s
timely deposit of the Additional Earnest Money with Escrow Agent. If Purchaser
fails to timely deposit the Additional Earnest Money with Escrow Agent, such
failure shall be deemed to constitute the termination of the Agreement by
Purchaser pursuant to Section 3.6 hereof, and Escrow Agent shall return the
Earnest Money actually deposited with Escrow Agent (and any interest earned
thereon) to Purchaser, and no party hereto shall have any further rights or
obligations hereunder, except those provisions of this Agreement which by their
express terms survive the termination of this Agreement.

(c)      The Earnest Money shall be applied to the Purchase Price at the Closing
and shall otherwise be held, refunded, or disbursed in accordance with the terms
of the Escrow Agreement and this Agreement. Interest and other income from time
to time earned on the Earnest Money shall be earned for the account of
Purchaser, and shall be a part of the Earnest Money.

2.4.    Purchase Price. Subject to adjustment and credits as otherwise specified
in this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property is the sum
of EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00 U.S.). The Purchase Price
shall be paid by Purchaser to Seller at the Closing as follows:

(a)      The Earnest Money will be paid by Escrow Agent to Seller at Closing;
and

(b)      At Closing, the balance of the Purchase Price, after applying, as
partial payment of the Purchase Price the Earnest Money paid by Escrow Agent to
Seller, and subject to prorations and other adjustments specified in this
Agreement, shall be paid by Purchaser in immediately available funds to the
Title Company, for further delivery to an account or accounts designated by
Seller.

2.5.    Independent Contract Consideration. In addition to, and not in lieu of,
the delivery to Escrow Agent of the Initial Earnest Money, concurrently with
Purchaser’s execution and delivery of this Agreement to Seller, Purchaser has
paid to Seller Purchaser’s check, payable to the order of Seller, in the amount
of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article 3. Said sum is in
addition to and independent of any other consideration or payment provided for
in this Agreement and is nonrefundable in all events.

2.6.    Closing. The consummation of the sale by Seller and purchase by
Purchaser of the Property (the “Closing”) will be held on or before the date
that is thirty (30) days following the expiration of the Inspection Period. The
Closing will take place at an office in the metropolitan Atlanta, Georgia, area,
and at such specific place, time and Business Day (the “Closing Date”) as may be
designated by Purchaser in a written notice to Seller not less than three (3)
Business Days prior to Closing. If Purchaser fails to give such notice of the
Closing

 

7



--------------------------------------------------------------------------------

Date, the Closing will be at the offices of the Escrow Agent, at 10:00 a.m.
local Houston, Texas (11:00 a.m. Atlanta, Georgia) time on the date that is
thirty (30) days following the expiration of the Inspection Period; i.e., on
May 15, 2009 (if Purchaser does not elect to extend the Inspection Period) or on
May 29, 2009 (if Purchaser timely elects to extend the Inspection Period
pursuant to the terms of this Agreement). It is contemplated that the
transaction shall be closed with the concurrent delivery of the documents of
title and the payment of the Purchase Price. Notwithstanding the foregoing,
there shall be no requirement that Seller and Purchaser physically meet for the
Closing, and all documents and funds to be delivered at the Closing will be
delivered to the Title Company unless the parties hereto mutually agree
otherwise. Seller and Purchaser agree to use reasonable efforts to complete all
requirements for the Closing prior to the Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1.    Due Diligence Inspections.

(a)      From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing. All inspection fees, appraisal fees, engineering
fees and all other costs and expenses of any kind incurred by Purchaser relating
to the inspection of the Property will be solely Purchaser’s expense. Seller
reserves the right to have a representative present at the time of making any
such inspection. Purchaser shall notify Seller not less than two (2) Business
Days in advance of making any such inspection.

(b)      If the Closing is not consummated hereunder, and if Seller requests
copies of any reports, surveys and other information furnished to Purchaser by
third parties in connection with such inspections and Seller reimburses
Purchaser for its actual out-of-pocket costs for any such requested reports,
surveys and other information, Purchaser shall promptly deliver the same to
Seller; provided, however, that delivery of such copies and information shall be
without warranty or representation whatsoever, express or implied, including,
without limitation, any warranty or representation as to ownership, accuracy,
adequacy or completeness thereof or otherwise. This Section 3.1(b) shall survive
the termination of this Agreement.

(c)      To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors. Said indemnification
shall not extend to pre-existing conditions merely discovered by Purchaser. Said
indemnification agreement shall survive the Closing, or earlier termination of
this Agreement, until the expiration of any applicable statute of limitations.
Purchaser shall maintain and shall ensure that Purchaser’s

 

8



--------------------------------------------------------------------------------

consultants and contractors maintain commercial general liability insurance in
an amount not less than $2,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property by Purchaser or
its consultants or contractors, as the case may be, pursuant to this
Section 3.1.

3.2.    Deliveries by Seller to Purchaser; Purchaser’s Access to Property
Records of Seller.

(a)      Seller and Purchaser acknowledge that all of the following either have
been delivered or shall be made available to Purchaser to the extent the same
are in the possession of Seller (and Purchaser further acknowledges that no
additional items are required to be delivered by Seller to Purchaser except as
may be expressly set forth in other provisions of this Agreement):

 

  (i)

Copies of current property tax bills with respect to the Property.

 

  (ii)

Copies of operating statements for 2007, 2008 and year to date with respect to
the Property.

 

  (iii)

Copies of the Leases.

 

  (iv)

Copies of the Commission Agreements.

 

  (v)

Copies of all Service Contracts.

 

  (vi)

A copy of the Existing Survey.

 

  (vii)

Copies of certificates of occupancy with respect to the Property which are in
Seller’s possession.

 

  (viii)

Current rent roll.

(b)      From the Effective Date until the Closing Date, or earlier termination
of this Agreement, Seller shall allow Purchaser and Purchaser’s representatives,
on reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at the office of Seller at 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092, which is the office at which such books, records and
files are maintained, for the purpose of inspecting and (at Purchaser’s expense)
copying the same, including, without limitation, the materials listed below (to
the extent any or all of the same are in the possession of Seller), subject,
however, to the limitations of any confidentiality or nondisclosure agreement to
which Seller may be bound, and provided that Seller shall not be required to
deliver or make available to Purchaser any appraisals, property condition
reports, environmental reports, strategic plans for the Property, internal
analyses, information regarding the marketing for sale of the Property,
submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged

 

9



--------------------------------------------------------------------------------

documents, or other information in the possession or control of Seller which
Seller reasonably deems confidential or proprietary. Purchaser acknowledges and
agrees, however, that Seller makes no representation or warranty of any nature
whatsoever, express or implied, with respect to the ownership, enforceability,
accuracy, adequacy or completeness or otherwise of any of such records,
evaluations, data, investigations, reports or other materials. If the Closing
contemplated hereunder fails to take place for any reason, Purchaser shall
promptly return (or certify as having destroyed) all copies of materials copied
from the books, records and files of Seller or furnished by Seller or Seller’s
representatives relating to the Property. It is understood and agreed that
Seller shall not have any obligation to obtain, commission or prepare any such
books, records, files, reports or studies not now in the possession or control
of Seller. Subject to the foregoing, Seller agrees to make available to
Purchaser for inspection and copying, or Seller shall provide to Purchaser via
electronic transmission or other delivery, without limitation, the following
books, records and files relating to the Property, all to the extent the same
are in the possession of Seller:

 

  (i)

Plans. All available construction plans and specifications in the possession of
Seller relating to the development, condition, repair and maintenance of the
Land, the Improvements and the Personal Property;

 

  (ii)

Permits; Licenses. Copies of any permits, licenses, or other similar documents
in the possession of Seller relating to the use, occupancy or operation of the
Property; and

 

  (iii)

Operating Costs and Expenses. All available records of any operating costs and
expenses for the Property in the possession of Seller.

3.3.    Condition of the Property.

(a)      Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Property and the condition thereof. Purchaser and Seller mutually acknowledge
and agree that, except for Seller’s representations and warranties contained in
this Agreement and in any of the Closing Documents, the Property is being sold
in an “AS IS” condition and “WITH ALL FAULTS,” known or unknown, contingent or
existing. Purchaser has the sole responsibility to fully inspect the Property,
to investigate all matters relevant thereto, including, without limitation, the
condition of the Property, and to reach its own, independent evaluation of any
risks (environmental or otherwise) or rewards associated with the ownership,
leasing, management and operation of the Property. Effective as of the Closing
and except as expressly set forth in this Agreement, Purchaser hereby waives and
releases Seller and its partners and their respective officers, directors,
shareholders, partners, agents, affiliates, employees and successors and assigns
from and against any and all claims, obligations and liabilities arising out of
or in connection with the Property.

(b)      To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees
from any present or future claims and liabilities of any

 

10



--------------------------------------------------------------------------------

nature arising from or relating to the presence or alleged presence of Hazardous
Substances in, on, at, from, under or about the Property or any adjacent
property, including, without limitation, any claims under or on account of any
Environmental Law, regardless of whether such Hazardous Substances are located
in, on, at, from, under or about the Property or any adjacent property prior to
or after the date hereof (collectively, “Environmental Liabilities”); provided,
however, that the foregoing release as it applies to Seller, its partners and
their respective officers, directors, shareholders, partners, agents, affiliates
and employees, shall not release Seller from any Environmental Liabilities of
Seller relating to any Hazardous Substances which may be placed, located or
released on the Property by Seller after the date of Closing. In addition,
Purchaser does hereby covenant and agree to defend, indemnify, and hold harmless
Seller, and Seller’s partners and their respective officers, directors,
shareholders, partners, agents, affiliates and employees from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, existing and future,
including any action or proceeding brought or threatened, or ordered by
governmental authorities, relating to any Hazardous Substances which may be
placed, located or released on the Property after the date of Closing. The terms
and provisions of this Section 3.3 shall survive the Closing hereunder until the
expiration of any applicable statute of limitations.

3.4.      Title and Survey. Purchaser shall order a title commitment from the
Title Company with respect to the Property (“Title Commitment”), and shall
direct the Title Company to send a copy of the Title Commitment and any update
thereto to Seller. Seller shall order an update of the Existing Survey promptly
upon receipt of the Title Commitment and cause such update to be delivered to
Purchaser. Purchaser shall cause a copy of any revisions to such update of the
Existing Survey to be delivered to Seller. Seller shall pay any cost for an
update of the Existing Survey and revisions thereto ordered through
MKAssociates. Purchaser will have until five (5) Business Days prior to the end
of the Initial Inspection Period to give written notice (the “First Title
Notice”) to Seller of such objections as Purchaser may have to any exceptions to
title disclosed in the Title Commitment or in the Existing Survey or otherwise
in Purchaser’s examination of title. From time to time at any time after the
First Title Notice and prior to the Closing Date, Purchaser may give written
notice (a “Subsequent Title Notice”) to Seller of exceptions to title first
appearing of record with respect to the Property after the effective date of the
most recent previous Title Commitment or title examination or matters of survey
which would not have been disclosed by an accurate updated ALTA survey prior to
the Effective Date. Seller will have the right, but not the obligation (except
as to Monetary Objections), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within five (5) Business
Days after receipt of the First Title Notice, Seller shall give written notice
to Purchaser informing the Purchaser of the election of Seller with respect to
the objections in the First Title Notice. Within five (5) Business Days after
receipt of any Subsequent Title Notice, Seller shall give written notice to
Purchaser informing the Purchaser of the election of Seller with respect to the
objections in such Subsequent Title Notice. If Seller fails to give written
notice of election within such five (5) Business Day period, Seller will be
deemed to have elected not to attempt to cure the objections (other than
Monetary Objections) set forth in the First Title Notice or such Subsequent
Title Notice, whichever is applicable. If Seller elects to attempt to cure any
objections, Seller will be entitled to one or more reasonable adjournments of
the Closing of up to but not beyond the thirtieth (30th) day following the
Closing Date to attempt such cure, but, except for Monetary Objections, Seller
will not be obligated to expend any sums, commence any suits or take any other
action to effect such cure. Except as to

 

11



--------------------------------------------------------------------------------

Monetary Objections, if Seller elects, or is deemed to have elected, not to cure
any exceptions to title to which Purchaser has objected or if, after electing to
attempt to cure, Seller determines that it is unwilling or unable to remove,
satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy hereunder
in such event will be either (i) to accept title to the Property subject to such
exceptions as if Purchaser had not objected thereto and without reduction of the
Purchase Price, or (ii) to terminate this Agreement within three (3) Business
Days after receipt of written notice from Seller either of the election of
Seller not to attempt to cure any objection or of the determination of Seller,
having previously elected to attempt to cure, that Seller is unable or unwilling
to do so (or three (3) Business Days after Seller is deemed hereunder to have
elected not to attempt to cure such objections), and upon any such termination
under this clause (ii) Escrow Agent shall return the Earnest Money to Purchaser.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller is obligated to cure or satisfy all Monetary Objections at or prior to
Closing, and Seller may use the proceeds of the Purchase Price at Closing for
such purpose.

3.5.      Service Contracts. On or before the expiration of the Inspection
Period, Purchaser will designate in a written notice to Seller which Service
Contracts Purchaser will assume and which Service Contracts will be terminated
by Seller at Closing; provided, however, that Seller will not be obligated to
terminate, and Purchaser shall assume the obligations of Seller arising from and
after Closing under, all Service Contracts which cannot be terminated by Seller
upon no more than thirty (30) days prior notice or which can be terminated by
Seller only upon payment of a fee, premium, penalty or other form of early
termination compensation; provided further, however, Seller will be required to
terminate all Service Contracts which are with any Seller-Related Entities.
Subject to the foregoing, and taking into account any credits or prorations to
be made pursuant to Article 5 hereof for payments coming due after Closing but
accruing prior to Closing, Purchaser will assume the obligations arising from
and after the Closing Date under those Service Contracts which Purchaser has
designated will not be terminated. Subject to the foregoing, Seller, without
cost to Purchaser, shall terminate at Closing all Service Contracts that are not
so assumed. If Purchaser fails to notify Seller in writing on or prior to the
expiration of the Inspection Period, of any Service Contracts that Purchaser
does not desire to assume at Closing, Purchaser will be deemed to have elected
to assume all such Service Contracts and to have waived its right to require
Seller to terminate such Service Contracts at Closing.

3.6.      Termination of Agreement. Purchaser shall have until 5:00 P.M. local
Houston, Texas (6:00 P.M. Atlanta, Georgia) time on April 15, 2009 (the “Initial
Inspection Period”) to determine, in Purchaser’s sole opinion and discretion,
the suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee; provided, however, that Purchaser shall have the right, upon
written notice given to Seller, Seller’s Counsel and Escrow Agent no later than
the expiration of the Initial Inspection Period (which notice may be given via
e-mail, so long as the same is followed within one Business Day by written
notice) to extend the Initial Inspection Period to April 29, 2009, 5:00 P.M.
local Houston, Texas (6:00 P.M. Atlanta, Georgia) time (the Initial Inspection
Period, as the same may be so extended by Purchaser, is herein referred to as
the “Inspection Period”). Purchaser has the right to terminate this Agreement at
any time on or before said time and date of expiration of the Inspection Period
by giving written notice to Seller and Escrow Agent of such election to
terminate. If Purchaser so elects to terminate this Agreement pursuant to this
Section 3.6, Escrow Agent shall pay the

 

12



--------------------------------------------------------------------------------

Earnest Money to Purchaser upon receipt of Purchaser’s notice of termination,
with no additional notice or consent required from any other party, whereupon,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement. If Purchaser fails to so
terminate this Agreement prior to the expiration of the Inspection Period,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 3.6. The parties acknowledge that this Agreement shall not be void
or voidable for lack of mutuality.

3.7.      Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders, members and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders, members and employees of each of them) with
respect to the Property, whether delivered by Seller or any representatives of
Seller or obtained by Purchaser as a result of its inspection and investigation
of the Property, examination of the books, records and files of Seller in
respect of the Property, or otherwise (collectively, the “Due Diligence
Material”) shall be used solely for the purpose of determining whether the
Property is suitable for Purchaser’s acquisition and ownership thereof and for
no other purpose whatsoever. Prior to Closing, the terms and conditions which
are contained in this Agreement and all Due Diligence Material which is not
published as public knowledge or which is not generally available in the public
domain shall be kept in strict confidence by Purchaser and shall not be
disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders, who need to know
the information for the purpose of assisting Purchaser in evaluating the
Property for Purchaser’s potential acquisition thereof; provided, however, that
Purchaser shall have the right to disclose any such information if required by
applicable law or as may be necessary in connection with any court action or
proceeding with respect to this Agreement. Purchaser shall and hereby agrees to
indemnify and hold Seller harmless from and against any and all loss, liability,
cost, damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of the
unpermitted disclosure of any of the Due Diligence Material to any individual or
entity other than an appropriate representative of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
attorneys and lenders, and/or the use of any Due Diligence Material for any
purpose other than as herein contemplated and permitted. The foregoing indemnity
shall not extend to disclosure of any Due Diligence Material (i) as may be
required by applicable law to be disclosed, or (ii) that is or becomes public
knowledge other than by virtue of a breach of Purchaser’s covenant under this
Section 3.7. If Purchaser or Seller elects to terminate this Agreement pursuant
to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of Purchaser and
any of its representatives, and destroy all copies, notes or abstracts or
extracts thereof, as well as all copies of any analyses, compilations, studies
or other documents prepared by Purchaser or for its use (whether in written or
electronic form) containing or reflecting any Due Diligence Material. In the
event of a breach or threatened breach by Purchaser or any of its
representatives of this Section 3.7, Seller shall be entitled, in addition to
other available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein shall be construed as prohibiting or limiting Seller from
pursuing any other available

 

13



--------------------------------------------------------------------------------

remedy, in law or in equity, for such breach or threatened breach. The
provisions of this Section shall survive any termination of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1.    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:

(a)      Organization, Authorization and Consents.

 (i)    Generally. Seller is a duly formed and validly existing general
partnership under the laws of the State of Georgia, whose general partners are
Fund II and Fund II-OW Joint Venture, a Georgia general partnership, and Wells
Real Estate Fund III, L.P., a Georgia limited partnership.

 (ii)     Fund II and Fund II-OW Joint Venture. Fund II and Fund II-OW Joint
Venture is a duly formed and validly existing general partnership under the laws
of the State of Georgia, whose general partners are Wells Real Estate Fund II, a
Georgia limited partnership, and Wells Real Estate Fund II-OW, a Georgia limited
partnership.

 (iii)    Wells Real Estate Fund II. Wells Real Estate Fund II is a duly formed
and validly existing limited partnership under the laws of the State of Georgia,
whose general partners are Wells Capital, Inc. and Leo F. Wells, III.

 (iv)     Wells Real Estate Fund II-OW. Wells Real Estate Fund II-OW is a duly
formed and validly existing limited partnership under the laws of the State of
Georgia, whose general partners are Wells Capital, Inc. and Leo F. Wells, III.

 (iv)     Wells Real Estate Fund III. Wells Real Estate Fund III, L.P. is a duly
formed and validly existing limited partnership under the laws of the State of
Georgia, whose general partners are Wells Capital, Inc. and Leo F. Wells, III.

(b)      Action of Seller, Etc. Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, upon the
execution and delivery of any document to be delivered by Seller on or prior to
the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c)      No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller or the Property is bound.

 

14



--------------------------------------------------------------------------------

(d)      Litigation. To Seller’s knowledge, and except as disclosed on EXHIBIT
“J” attached hereto and made a part hereof, Seller has not received written
notice of any pending or threatened suit, action or proceeding, which (i) if
determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property, or any portion thereof.

(e)      Existing Leases. Other than the Leases listed on EXHIBIT “F” attached
hereto, there is no contract or agreement with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
or the Property after the Closing. The copies of the Leases heretofore delivered
or made available by Seller to Purchaser are true, correct and complete copies
thereof in all material respects, and the Leases have not been amended except as
evidenced by amendments similarly delivered and listed on EXHIBIT “F” attached
hereto and constitute the entire agreement between Seller and the tenants
thereunder. Except as set forth in EXHIBIT “J” attached hereto, Seller has not
given or received any written notice of any party’s default or failure to comply
with the terms and provisions of the Leases which remains uncured.

(f)      Leasing Commissions. To Seller’s knowledge, there are no lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property or any portion or portions thereof other
than as disclosed in EXHIBIT “C” attached hereto (the “Commission Agreements”),
and all leasing commissions and brokerage fees accrued or due and payable by
Seller under the Commission Agreements as of the date hereof and at the Closing
have been or shall be paid in full. Notwithstanding anything to the contrary
contained herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (a) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (b) the renewal,
expansion or extension of any Lease existing as of the Effective Date and
exercised or effected after the Effective Date.

(g)      Management Agreement. There is no agreement currently in effect and
entered into by Seller relating to the management of the Property by any third
party management company unaffiliated with Seller. Seller shall cause its
management agreement with Wells Management Company, Inc. to be terminated at
Closing.

(h)      Right of First Offer or Right of First Refusal. No person or entity has
any right or option (including any right of first refusal or right of first
offer) to purchase all or any part of the Property or any interest therein.

(i)      Taxes and Assessments. Except as may be set forth on EXHIBIT “J”
attached hereto and made a part hereof, Seller has not filed, and has not
retained anyone to file, notices of protests against, or to commence action to
review, real property tax assessments against the Property.

(j)      Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “J”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

 

15



--------------------------------------------------------------------------------

(k)      Other Agreements. To Seller’s knowledge, except for the Leases, the
Service Contracts, the Commission Agreements and the Permitted Exceptions with
respect to the Property, there are no leases, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity (other than to Seller) any right,
title, interest or benefit in and to all or any part of the Property or any
rights relating to the use, operation, management, maintenance or repair of all
or any part of the Property which will survive the Closing or be binding upon
Purchaser other than those which Purchaser has agreed in writing to assume prior
to the expiration of the Inspection Period (or is deemed to have agreed to
assume) or which are terminable upon thirty (30) days notice without payment of
premium or penalty.

(l)      Seller Not a Foreign Person. Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(m)      Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
Certificate of Seller to be delivered pursuant to Section 5.1(h) hereof. The
representations and warranties contained in this section shall survive the
Closing for a period of ninety (90) days following the Closing, subject to
Article 11 hereof.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.

 

16



--------------------------------------------------------------------------------

4.2.    Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Parker Hudson, Managing Director of Wells Real Estate Funds, and Steven T.
Campbell, Senior Vice President, Director-Asset Management of Wells Real Estate
Funds, who has been actively involved in the management of Seller’s business in
respect of the Property in the capacity as Asset Manager for Seller. The term
“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on either of the individuals named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of either of the
individuals named above arising out of any representations or warranties made
herein or otherwise.

4.3.     Covenants and Agreements of Seller.

(a)    Leasing Arrangements. During the pendency of this Agreement, Seller shall
not enter into any lease affecting the Property, or modify or amend in any
material respect, or terminate, the existing Leases without Purchaser’s prior
written consent in each instance, which consent, prior to the end of the
Inspection Period, shall not be unreasonably withheld, delayed or conditioned
and which shall be deemed given unless withheld by written notice to Seller
given within three (3) Business Days after Purchaser’s receipt of Seller’s
written request therefor, which request must be accompanied by a copy of any
proposed modification or amendment of an existing Lease or any new lease that
Seller wishes to execute between the Effective Date and the Closing Date,
including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed modification or amendment of an
existing Lease or any such new lease. If Purchaser fails to notify Seller in
writing of its approval or disapproval within said three (3) Business Day
period, such failure by Purchaser shall be deemed to be the approval of
Purchaser. After the end of the Inspection Period, Seller shall not enter into
any lease affecting the Property, or modify or amend in any respect, or
terminate the existing Leases, without Purchaser’s prior written consent in each
instance, which consent may be withheld in Purchaser’s sole discretion. At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs,
leasing commissions or other expenses, including reasonable attorneys’ fees,
actually incurred by Seller pursuant to any new lease, or any modification or
amendment of an existing Lease, approved by Purchaser hereunder, but only to the
extent that such amounts become due and owing after Closing.

(b)      New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting or an encumbrance on title to the
Property or any part thereof subsequent to the Closing without Purchaser’s prior
written consent in each instance (which Purchaser agrees not to withhold or
delay unreasonably), except contracts entered into in the ordinary course of
business that are terminable without cause (and without penalty or premium) on
thirty (30) days (or less) notice.

(c)      Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.

 

17



--------------------------------------------------------------------------------

(d)      Insurance. During the pendency of this Agreement, Seller shall, at
Seller’s expense, continue to maintain, or cause to be maintained, the insurance
policies covering the Improvements which are currently in force and effect.

(e)      Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser a written Tenant Estoppel Certificate in the form attached hereto as
EXHIBIT “I” signed by each of the Tenants; provided that delivery of such signed
Tenant Estoppel Certificates shall be a condition of Closing only to the extent
set forth in Section 6.1(c) hereof; and in no event shall the inability or
failure of Seller to obtain and deliver said Tenant Estoppel Certificates
(Seller having used its good faith efforts as set forth above as to the Tenants)
be a default of Seller hereunder.

(f)      Subordination, Non-Disturbance and Attornment Agreements. At the
request of a mortgage lender providing financing to Purchaser for the
acquisition of the Property, Seller shall endeavor in good faith (but without
obligation to incur any cost or expense) to obtain and deliver to such
mortgagee, on or before Closing, a written SNDA signed by each of the Tenants;
provided that delivery of such signed SNDAs shall not be a condition of Closing;
and in no event shall the inability or failure of Seller to obtain and deliver
said SNDAs (Seller having used its good faith efforts as set forth above as to
the Tenants) be a default of Seller hereunder.

4.4.    Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller:

(a)      Organization, Authorization and Consents. Purchaser is a duly organized
and validly existing limited partnership under the laws of the State of Texas,
whose sole general partner is BLW Interests, L.P., a duly organized and validly
existing limited liability company under the laws of the State of Texas.
Purchaser has the right, power and authority to enter into this Agreement and to
purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

(b)      Action of Purchaser, Etc. Purchaser shall taken all necessary action to
authorize the execution, deliver and performance of this Agreement. This
Agreement constitutes, and upon the execution and delivery of any document to be
delivered by Purchaser on or prior to the Closing, such document shall
constitute, the valid and binding obligation and agreement of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c)      No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.

(d)      Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

18



--------------------------------------------------------------------------------

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s Certificate to be delivered pursuant to
Section 5.2(c) hereof. The representations and warranties contained in this
section shall survive the Closing for a period of ninety (90) days following the
Closing, subject to Article 11 hereof.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1.    Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:

(a)      Special Warranty Deed. A special warranty deed in the form attached
hereto as SCHEDULE 1 or customarily used in the jurisdiction in which the
Property is located pursuant to which a grantor warrants title only as to
parties claiming by, through or under the grantor but not otherwise, from Seller
with respect to the Land and Improvements owned by Seller (the “Special Warranty
Deed”), subject only to the Permitted Exceptions, and executed and acknowledged
by Seller. The legal description of the Land set forth in the Special Warranty
Deed shall be based upon and conform to the applicable legal description
attached hereto as EXHIBIT “A”. If and to the extent that any of the Permitted
Exceptions requires the recitation or incorporation in any deed of any
provisions of such Permitted Exception, the Special Warranty Deed may conform to
such requirements;

(b)        Deed Without Warranty. Upon request, Seller shall deliver a deed
without warranty in the form customarily used in the jurisdiction in which the
Property is located to convey the Property by reference to the metes and bounds
legal description of the Property as reflected on the Existing Survey obtained
by Seller and provided to Purchaser;

(c)      Assignment and Assumption of Leases. Two (2) counterparts of the
Assignment and Assumption of Leases, executed and acknowledged by Seller;

(d)       Bill of Sale. The Bill of Sale for the Personal Property, executed by
Seller;

(e)      Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts with respect to the Property,
executed and acknowledged by Seller;

(f)      General Assignment. The General Assignment with respect to the
Intangible Property, executed and acknowledged by Seller;

(g)      Seller’s Affidavit. An owner’s affidavit from Seller substantially in
the form attached hereto as SCHEDULE 6 (“Seller’s Affidavit”), stating that
there are no known boundary disputes with respect to the Property, that there
are no parties in possession of the Property other than Seller, that any
improvements or repairs made by, or for the account of, or at the instance of

 

19



--------------------------------------------------------------------------------

Seller to or with respect to the Property within ninety-five (95) days (or such
longer period as may be required by the Title Company to comply with the lien
laws of the applicable jurisdiction in which the Property is situated) prior to
the Closing have been paid for in full (or that adequate provision has been made
therefor to the reasonable satisfaction of the Title Company), and including
such other matters as may be reasonably requested by the Title Company;

(h)      Seller’s Certificate. The Seller’s Certificate evidencing the
reaffirmation of the truth and accuracy in all material respects of such
Seller’s representations and warranties set forth in Section 4.1 hereof, with
such modifications thereto as may be appropriate in light of any change in
circumstance since the Effective Date;

(i)      FIRPTA Certificate. The FIRPTA Certificate;

(j)      Evidence of Authority. Such documentation as may reasonably be required
by the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

(k)      Settlement Statement. A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement;

(l)       Surveys and Plans. Such surveys, site plans, plans and specifications,
and other matters relating to the Property as are in the possession of Seller to
the extent not theretofore delivered to Purchaser;

(m)      Certificates of Occupancy. To the extent the same are in the possession
of Seller, original or photocopies of certificates of occupancy for all space
within the improvements located on the Property;

(n)      Leases. To the extent the same is in the possession or control of
Seller, an original executed counterpart of each of the Leases affecting the
Property;

(o)      Tenant Estoppel Certificates and SNDAs. Any originally executed Tenant
Estoppel Certificates and SNDAs as may be in the possession of Seller;

(p)      Notices of Sale to Tenants. Seller will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to Seller and
Purchaser (each, a “Tenant Notice of Sale”), which Purchaser shall send to the
tenants under the Leases informing the tenants of the sale of the Property and
of the assignment to and assumption by Purchaser of Seller’s interest in the
Leases and directing that all rent and other sums payable for periods after the
Closing under the Leases shall be paid as set forth in said notice;

(q)      Notices of Sale to Service Contractors and Leasing Agents. Seller will
join with Purchaser in executing notices, in form and content reasonably
satisfactory to Seller and Purchaser (the “Other Notices of Sale”), which
Purchaser shall send to each service provider and leasing agents under the
Service Contracts and Commission Agreements informing such service provider and
leasing agent of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller’s obligations under the Service Contracts and
Commission Agreements

 

20



--------------------------------------------------------------------------------

arising after the Closing Date and directing that all future statements or
invoices for services under such Service Contracts and/or Commission Agreements
for periods after the Closing be directed to Purchaser as set forth in said
notices;

(r)      Keys. All of the keys to any door or lock on the Property in the
possession of Seller; and

(s)      Other Documents. Such other documents as are reasonably requested by
the Title Company to effectuate the purposes and intent of this Agreement.

5.2.    Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which must be duly
executed, acknowledged and notarized where required:

(a)      Assignment and Assumption of Leases. Two (2) counterparts of the
Assignment and Assumption of Leases, executed and acknowledged by Purchaser;

(b)      Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

(c)      Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 9 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

(d)      Notices of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(p) hereof;

(e)      Notices of Sale to Service Contractors. The Other Notices of Sale to
service providers and leasing agents under the Service Agreements and Commission
Agreements;

(f)      Settlement Statement. A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement;

(g)      Evidence of Authority. Such documentation as Seller and/or the Title
Company may reasonably require to establish that this Agreement, the transaction
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered; and

(h)      Other Documents. Such other documents as are reasonably requested by
the Title Company to effectuate the purposes and intent of this Agreement.

5.3.    Closing Costs. Subject to Section 3.4 hereof, Seller shall pay the cost
for an update of the Existing Survey obtained through MKAssociates, the cost of
any update to the Title Commitment, the premium for the cost of basic coverage
under any policy of owner’s title insurance issued to Purchaser by the Title
Company, the brokerage commission due to Seller’s Broker and Purchaser’s Broker
pursuant to Section 10.1 of this Agreement with respect to the sale of the
Property, the attorneys’ fees of Seller, one-half of any escrow closing fees
charged by

 

21



--------------------------------------------------------------------------------

the Title Company and one-half of any state or county transfer tax imposed on
the sale of the Property by Seller to Purchaser, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Purchaser shall pay the cost of any endorsements
to or extended coverage under any policy of owner’s title insurance issued by
the Title Company to Purchaser, the costs of any mortgagee title policy
(including endorsements thereto) issued by the Title Company to any lender of
Purchaser; all recording fees on all instruments to be recorded in connection
with this transaction (other than fees associated with the release of any
mortgages on the Property that are released at Closing), the attorneys’ fees of
Purchaser, one-half of any escrow closing fees charged by the Title Company and
one-half of any state or county transfer tax imposed on the sale of the Property
by Seller to Purchaser, and all other costs and expenses incurred by Purchaser
in the performance of Purchaser’s due diligence inspection of the Property and
in closing and consummating the purchase and sale of the Property pursuant
hereto.

5.4.    Prorations and Credits. The following items in this Section 5.4 will be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

(a)      Taxes. All general real estate taxes imposed by any governmental
authority (“Taxes”) for the year in which the Closing occurs shall be prorated
between Purchaser and Seller with respect to the Property as of the Closing. If
the Closing occurs prior to the receipt by Seller of the tax bill for the
Property for the calendar year or other applicable tax period in which the
Closing occurs, Taxes with respect to the Property shall be prorated for such
calendar year or other applicable tax period based upon the prior year’s tax
bill.

(b)      Reproration of Taxes. Within thirty (30) days after receipt of final
bills for Taxes, the party receiving said final tax bills shall furnish copies
of the same to the other party and shall prepare and present to such other party
a calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable fiscal period. Purchaser and Seller shall make the appropriate
adjusting payment between them within thirty (30) days after presentment of the
calculation as to the reproration and appropriate back-up information. The
provisions of this Section 5.4(b) shall survive the Closing for a period of one
year after the Closing Date.

(c)      Rents, Income and Other Expenses. Rents and any other amounts paid to
Seller by the tenants under the Leases (and any new lease entered into in
accordance with the terms of this Agreement) shall be prorated as of the Closing
Date and be adjusted against the Purchase Price on the basis of a schedule which
shall be prepared by Seller and delivered to Purchaser for Purchaser’s review
and approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Leases (and any such new lease) received as of the Closing Date so
that at Closing Seller will receive monthly basic rent payments through the day
prior to the Closing Date and so that Seller will receive reimbursement for all
expenses paid by Seller through the day prior to the Closing Date for which
Seller is entitled to reimbursement under the Leases (and any such new lease)
(including, without limitation, Taxes) (such expenses shall be reasonably
estimated if not ascertainable as the Closing Date and then shall be re-adjusted
as provided in (f) below when actual amounts are determined), and so that the
excess, if any, is credited to Purchaser. Purchaser agrees to pay to Seller,
upon receipt, any rents or other payments

 

22



--------------------------------------------------------------------------------

by the tenants under the Leases with respect to the Property that apply to
periods prior to Closing but which are received by Purchaser after Closing;
provided, however, that any rents or other payments by such tenants received by
Purchaser after Closing shall be applied first to any current amounts then owed
to Purchaser by such tenants, with the balance, if any, paid over to Seller to
the extent of delinquencies existing on the date of Closing to which Seller is
entitled. It is understood and agreed that Purchaser shall not be legally
responsible to Seller for the collection of any rents or other charges payable
with respect to the Leases of Seller or any portion thereof which are delinquent
or past due as of the Closing Date; but Purchaser agrees that Purchaser shall
send monthly notices for a period of three (3) consecutive months in an effort
to collect any rents and charges not collected as of the Closing Date. Seller
hereby retains its right to pursue the tenants under the Leases for sums due
Seller for periods attributable to Seller’s ownership of the Property, but in no
event shall Seller be permitted to seek eviction of such tenants or the
termination of their Leases. The provisions of this Section 5.4(c) shall survive
the Closing.

(d)      Tenant Inducement Costs. Seller shall pay all such Tenant Inducement
Costs and leasing commissions payable under the Leases with respect to all
expansions or renewals of any Lease exercised prior to the Effective Date. If
said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Purchaser shall be responsible
for the payment of all Tenant Inducement Costs and leasing commissions (i) as a
result of any renewals or extensions or expansions of the existing Leases
entered into or exercised after the Effective Date hereof with the approval of
Purchaser as set forth in this Agreement, and (ii) under any new leases approved
or deemed approved by Purchaser in accordance with Section 4.3(a). The
provisions of this Section 5.4(d) shall survive the Closing.

(e)      Security Deposits. Purchaser shall receive at Closing a credit with
respect to the Purchase Price for all security deposits transferred and assigned
to Purchaser at Closing in connection with the Leases affecting the Property,
together with a detailed inventory of such security deposits certified by Seller
at Closing.

(f)      Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges, and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date with respect to the Property shall be
prorated as of the Closing Date and adjusted against the Purchase Price,
provided that within ninety (90) days after the Closing, Purchaser and Seller
will make a further adjustment for such expenses which may have accrued or been
incurred prior to the Closing Date, but which were not paid as of the Closing
Date. In addition, within ninety (90) days after the close of the fiscal year
used in calculating the pass-through to the tenants of operating expenses and/or
common area maintenance costs under the Leases affecting the Property (where
such fiscal year includes the Closing Date), Seller and Purchaser shall
re-prorate on a fair and equitable basis all rents and income prorated pursuant
to this Section 5.4 as well as all expenses prorated pursuant to this
Section 5.4. All prorations of rent and other income shall be made based on the
cumulative amounts collected from the tenants under the Leases in such fiscal
year and applied first to actual expense amounts paid by Seller prior to the
Closing Date and then to Purchaser for actual expense amounts paid by Purchaser
from and after the Closing Date. After Closing, to the extent Seller has
liability for water, sewer and utilities charges

 

23



--------------------------------------------------------------------------------

attributable to the Property, Seller shall continue to be responsible for the
payment of all water, sewer and utility charges related to the ownership and
operation of the Property for all periods prior to the Closing. The provisions
of this Section 5.4(f) shall survive the Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1.    Conditions Precedent to Purchaser’s Obligations. Subject to the last
paragraph of this Section 6.1, the obligations of Purchaser hereunder to
consummate the transaction contemplated hereunder in all respects shall be
conditioned upon the satisfaction of each of the following conditions prior to
or simultaneously with the Closing, any of which may be waived by Purchaser in
its sole discretion by written notice to Seller at or prior to the Closing Date:

(a)      Covenants. Seller shall have performed, in all material respects, all
covenants, agreements and undertakings of Seller contained in this Agreement;
and

(b)      Representations and Warranties. All representations and warranties of
Seller as set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of Closing, provided that
solely for purposes of this subparagraph such warranties and representations
shall be deemed to be given without being limited to Seller’s knowledge and
without modification (by update or otherwise, as provided in Section 5.1(h)
hereof).

(c)      Tenant Estoppel Certificates. Tenant Estoppel Certificates from the
Tenants shall have been delivered to Purchaser, with each such estoppel
certificate (i) to be substantially in the form attached hereto as EXHIBIT “I”;
(ii) to confirm the terms of the applicable Lease as contained in the copies of
the Leases obtained by or delivered to Purchaser, and (iii) to confirm the
absence of any defaults under the applicable Lease as of the date thereof. The
delivery of said Tenant Estoppel Certificates shall be a condition of Closing,
and the failure or inability of Seller to obtain and deliver said Tenant
Estoppel Certificates from any tenant, Seller having used its good faith efforts
to obtain the same from such tenant(s) under the Leases, shall not constitute a
default by Seller under this Agreement.

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

6.2.    Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

 

24



--------------------------------------------------------------------------------

(a)      Payment of Purchase Price. Purchaser shall have paid and Seller shall
have received the Purchase Price, as adjusted pursuant to the terms and
conditions of this Agreement, which Purchase Price shall be payable in the
amount and in the manner provided for in this Agreement;

(b)      Covenants. Purchaser shall have performed, in all material respects,
all covenants, agreements and undertakings of Purchaser contained in this
Agreement; and

(c)      Representations and Warranties. All representations and warranties of
Purchaser as set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of Closing, provided
that solely for purposes of this subparagraph such warranties and
representations shall be deemed to be given without being limited to Purchaser’s
knowledge and without modification (by update or otherwise, as provided in
Section 5.2(c) hereof).

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1.    Casualty. Risk of loss up to and including the Closing Date shall be
borne by Seller. In the event of any immaterial damage or destruction to the
Property or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance proceeds to receive)
any insurance proceeds (including any rent loss insurance applicable to any
period on and after the Closing Date) due Seller as a result of such damage or
destruction (less any amounts reasonably expended for restoration or collection
of proceeds), and assume responsibility for such repair, and Purchaser will
receive a credit at Closing against the Purchase Price for any deductible amount
under said insurance policies. For purposes of this Agreement, the term
“immaterial damage or destruction” means such instances of damage or destruction
of the subject Property: (i) which can be repaired or restored at a cost equal
to or less than Three Hundred Thousand and No/100 Dollars ($300,000.00);
(ii) which can be restored and repaired within one hundred eighty (180) days
from the date of such damage or destruction; and (iii) which are not so
extensive as to allow either of the tenants under the Leases to terminate such
tenant’s respective Lease or abate or reduce rent payable thereunder (unless
business loss or rent loss insurance shall be available in the full amount of
such abatement or reduction, subject to applicable deductibles) on account of
such damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, receive (and Seller will assign to
Purchaser at the Closing the rights of Seller under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
the period on or after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and assume responsibility for such repair, and Purchaser
will receive a credit at Closing for any deductible amount under said

 

25



--------------------------------------------------------------------------------

insurance policies. If Purchaser fails to deliver to Seller notice of its
election within the period set forth above, Purchaser will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. If Purchaser elects clause (ii) above, Seller will
cooperate with Purchaser after the Closing to assist Purchaser in obtaining the
insurance proceeds from Seller’s insurers. For purposes of this Agreement
“material damage or destruction” means all instances of damage or destruction
that are not immaterial, as defined herein.

7.2.    Condemnation. If, prior to the Closing, all or any part of the Property
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; (ii) which do not result in a decrease in
the number of parking spaces at the Property (taking into account the number of
additional parking spaces that can be provided within one hundred eighty
(180) days of such Taking); and (iii) which are not so extensive as to allow
either of the tenants under the Leases to terminate their respective Lease or
abate or reduce rent payable thereunder [unless business loss or rent insurance
(subject to applicable deductibles) or condemnation award proceeds shall be
available in the full amount of such abatement or reduction, and Purchaser shall
receive a credit at Closing for such deductible amount] on account of such
Taking.

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close. If Purchaser
chooses to terminate this Agreement in accordance with this Section 7.2, then
the Earnest Money shall be returned immediately to Purchaser by Escrow Agent and
the rights, duties, obligations, and liabilities of the parties hereunder shall
immediately terminate and be of no further force and effect, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement. For purposes of this Agreement “material Taking “
means all instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate this
Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser shall thereafter be permitted to participate
in the proceedings as if Purchaser were a party to the action, and (ii) Seller
shall not settle or agree to

 

26



--------------------------------------------------------------------------------

any award or payment pursuant to condemnation, eminent domain, or sale in lieu
thereof without obtaining Purchaser’s prior written consent thereto in each
case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1.    Purchaser’s Default. If Purchaser fails to consummate this transaction
for any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that Seller shall
not) sue the Purchaser: (a) for specific performance of this Agreement, or
(b) to recover actual damages in excess of the Earnest Money. The foregoing
liquidated damages provision shall not apply to or limit Purchaser’s liability
for Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorneys’ fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it will not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

8.2.    Seller’s Default. If Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Seller or Purchaser as expressly
provided herein, Purchaser shall be entitled, as its sole remedy, either (a) to
receive (i) the return of the Earnest Money from Escrow Agent, which return
shall operate to terminate this Agreement and release Seller from any and all
liability hereunder, and (ii) from Seller reimbursement of the actual
out-of-pocket costs incurred by Purchaser in connection with its due diligence
inspection of the Property and negotiation of this Agreement in an aggregate
amount up to, and not exceeding, $20,000.00; or (b) to enforce specific
performance of the obligation of Seller to execute and deliver the documents
required to convey the Property to Purchaser in accordance with this Agreement;
it being specifically understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder. Notwithstanding the foregoing, if after the Effective Date, Seller
has conveyed title to the Property to another party or intentionally and
knowingly taken any other action to defeat the remedy of specific performance,
Purchaser shall be entitled to seek actual damages from Seller not to exceed the
Cap Limitation. Except as expressly provided to the contrary in this
Section 8.2, Purchaser expressly waives its rights to seek damages in the event
of the default of Seller hereunder. Purchaser shall be deemed to have elected to
terminate this Agreement and to receive a return of the Earnest Money from
Escrow Agent if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction on or before sixty (60) days following the
date upon which the Closing was to have occurred.

 

27



--------------------------------------------------------------------------------

ARTICLE 9.

ASSIGNMENT

9.1.      Assignment. Subject to the next following sentence, this Agreement and
all rights and obligations hereunder shall not be assignable by any party
without the written consent of the other. Notwithstanding the foregoing to the
contrary, this Agreement and all of Purchaser’s rights hereunder may be
transferred and assigned to any entity controlled by Purchaser or its
principals. Any assignee or transferee under any such assignment or transfer by
Purchaser as to which the written consent of Seller has been given or as to
which the consent of Seller is not required hereunder must expressly assume all
of Purchaser’s duties, liabilities and obligations under this Agreement (whether
arising or accruing prior to or after the assignment or transfer) by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. No assignment or transfer will relieve the original
Purchaser of any duties or obligations hereunder, and the written assignment and
assumption agreement must expressly so provide. For purposes of this
Section 9.1, the term “control” means the ownership of at least fifty percent
(50%) of the applicable entity. Subject to the foregoing, this Agreement will be
binding upon and will inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns. This
Agreement is not intended and may not be construed to create any rights in or to
be enforceable in any part by any other persons or entities.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1.    Broker. Upon the Closing, and only in the event the Closing occurs,
(a) Seller shall pay a brokerage commission to Seller’s Broker in an amount
equal to one and one quarter percent (1.25%) of the Purchase Price actually paid
by Purchaser to Seller, and (b) Seller shall pay a brokerage commission to
Purchaser’s Broker in an amount equal to one and one-half percent (1.50%) of the
Purchase Price actually paid by Purchaser to Seller. Each Broker has joined in
the execution of this Agreement for the purpose of acknowledging and agreeing
that no real estate commission will be earned by it or due it if the transaction
contemplated herein does not close for any reason whatsoever. In addition, each
Broker (upon receipt of its brokerage commission) agrees to execute and deliver
to Seller and Purchaser at the Closing a release and waiver of any claim such
Broker may have against Seller, Purchaser or the Property. Each Broker shall and
does hereby indemnify and hold Purchaser and Seller harmless from and against
any and all liability, loss, cost, damage, and expense, including reasonable
attorneys’ fees actually incurred and costs of litigation, Purchaser or Seller
suffer or incur because of any claim by any agent, salesman, or broker, whether
or not meritorious, for any fee, commission or other compensation with regard to
this Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of such Broker. Seller shall and does
hereby indemnify and hold Purchaser harmless from and against any and all
liability, loss, cost, damage, and expense, including reasonable attorneys’ fees
actually incurred and costs of litigation, Purchaser suffers or incurs because
of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Seller’s Broker.
Likewise, Purchaser shall and does hereby indemnify and hold Seller free and
harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys’ fees

 

28



--------------------------------------------------------------------------------

actually incurred and costs of litigation, Seller suffers or incurs because of
any claim by any agent, salesman, or broker, whether or not meritorious, for any
fee, commission or other compensation with respect to this Agreement or the sale
and purchase of the Property contemplated hereby and arising out of the acts or
agreements of Purchaser, including any claim asserted by Purchaser’s Broker
unless such claim arises out of the failure by Seller to pay the respective
commissions payable to Seller’s Broker and Purchaser’s Broker as set forth
herein. This Section 10.1 will survive the Closing until the expiration of any
applicable statute of limitations and will survive any earlier termination of
this Agreement.

ARTICLE 11.

INDEMNIFICATION

11.1.    Indemnification by Seller. Following the Closing and subject to
Sections 11.3 and 11.4, Seller shall indemnify and hold Purchaser, its
affiliates, members and partners, and the partners, shareholders, members,
officers, directors, employees, representatives and agents of each of the
foregoing (collectively, “Purchaser-Related Entities”) harmless from and against
any and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

11.2.    Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, “Seller-Related Entities”) harmless from any and
all Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.

11.3.    Limitations on Indemnification. Notwithstanding the foregoing
provisions of Section 11.1, (a) Seller shall not be required to indemnify
Purchaser or any Purchaser-Related Entities under this Agreement unless the
aggregate of all amounts for which an indemnity would otherwise be payable by
Seller under Section 11.1 above exceeds the Basket Limitation and, in such
event, Seller shall be responsible for the entire amount including all amounts
representing the Basket Limitation, (b) in no event shall the liability of
Seller with respect to the indemnification provided for in Section 11.1 above
exceed in the aggregate the Cap Limitation, (c) if prior to the Closing,
Purchaser obtains knowledge of any inaccuracy or breach of any representation,
warranty or covenant of Seller contained in this Agreement (a “Purchaser-Waived
Breach”) and nonetheless proceeds with and consummates the Closing, then
Purchaser and any Purchaser-Related Entities shall be deemed to have waived and
forever renounced any right to assert a claim for indemnification under this
Article 11 for, or any other claim or cause of action under this Agreement, at
law or in equity on account of any such Purchaser-Waived Breach, and
(d) notwithstanding anything herein to the contrary, the Basket Limitation and
the Cap

 

29



--------------------------------------------------------------------------------

Limitation shall not apply with respect to Losses suffered or incurred as a
result of breaches of any covenant or agreement of Seller set forth in
Section 5.3, Section 5.4 or Section 10.1 of this Agreement.

11.4.    Survival. The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive until the date which is
ninety (90) days after the Closing, unless a longer or shorter survival period
is expressly provided for in this Agreement, or unless prior to the date which
is ninety (90) days after the Closing, Purchaser or Seller, as the case may be,
delivers written notice to the other party of such alleged breach specifying
with reasonable detail the nature of such alleged breach and files an action
with respect thereto within sixty (60) days after the giving of such notice.

11.5.    Indemnification as Sole Remedy. If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 11.

ARTICLE 12.

MISCELLANEOUS

12.1.    Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:

   BLW Interests, L.P.    2200 Space Park Drive    Suite 410    Houston, Texas
77058    Attention: Ms. Jane L. Williams    Facsimile: 281.333.3503    Email:
BWilliams@tti-corp.com

with a copy to:

   Boyar & Miller    4265 San Felipe, Suite 1200    Houston, Texas 77027   
Attention: Stephen L. Johnson    Facsimile: 713.552.1758    Email:
sjohnson@boyarmiller.com

 

30



--------------------------------------------------------------------------------

SELLER:

   c/o Wells Real Estate Funds, Inc.    6200 The Corners Parkway    Norcross,
Georgia 30092    Attention: Mr. Peter A. Mitchell    Facsimile: 770.243.8510   
Email: peter.mitchell@wellsef.com

with a copy to:

   Troutman Sanders LLP    Suite 5200    600 Peachtree Street, N.E.    Atlanta,
Georgia 30308-2216    Attn: Leslie Fuller Secrest    Facsimile: 404.962.6678   
Email: leslie.secrest@troutmansanders.com

Any notice or other communication (i) mailed as hereinabove provided will be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand will be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission will be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 5:00 p.m. local Houston, Texas (6:00 p.m.
Atlanta, Georgia) time on a Business Day and otherwise will be deemed
effectively given or received on the first Business Day after the day of
transmission of such notice and confirmation of such transmission. Refusal to
accept delivery will be deemed delivered. Any notice may be given by a party’s
attorney.

12.2.    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.

12.3.    Time Periods. If the time period by which any right, option, or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday, or holiday, then such time period shall be
automatically extended through the close of business on the next regularly
scheduled Business Day.

12.4.    Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the press release of the other party issued in connection with the
Closing, which approval may not be unreasonably withheld or delayed. No party
may record this Agreement or any notice hereof.

12.5.    Discharge of Obligations. The acceptance by Purchaser of the Special
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and

 

31



--------------------------------------------------------------------------------

every warranty and representation made by Seller and Purchaser herein and every
agreement and obligation on the part of Seller and Purchaser to be performed
pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

12.6.    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, is, for any reason and to any extent
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances will not be affected thereby
but rather will be enforced to the greatest extent permitted by law.

12.7.    Construction. This Agreement is not to be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
may not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8.    Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to the tenants under the Leases and the
Other Notices of Sale to each service provider and leasing agent, the
obligations under whose respective Service Contracts and Commission Agreements
Purchaser has assumed at Closing. The provisions of this Section will survive
the Closing.

12.9.    Access to Records Following Closing. Purchaser agrees that for a period
of eighteen (18) months following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Seller’s cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the Property), the books and records of Seller relating
to the ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of
eighteen (18) months following the Closing, Purchaser will have the right during
regular business hours, on five (5) days’ written notice to Seller, and at
Purchaser’s cost, to examine and review at Seller’s office, all books, records
and files, if any, retained by Seller relating to the ownership and operation by
Seller prior to the Closing of the Property. The provisions of this Section
shall survive the Closing for a period of eighteen (18) months after the Closing
Date.

12.10.  General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
will constitute a waiver of either party’s right to demand exact compliance with
the terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein will be of any force or
effect. Any amendment to this Agreement will not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted

 

32



--------------------------------------------------------------------------------

assigns. Time is of the essence in this Agreement. The headings inserted at the
beginning of each paragraph are for convenience only, and do not add to or
subtract from the meaning of the contents of each paragraph. This Agreement is
to be construed, interpreted and enforced under the laws of the State of Texas.
Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties will be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender will include all genders, and all
references herein to the singular will include the plural and vice versa.

12.11.  Like-Kind Exchange. The parties hereto may desire, and each party is
willing to cooperate (subject to the limitations set forth below), to effectuate
the sale of the Property by means of an exchange of “like-kind” property which
will qualify as such under Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. Each party expressly
reserves the right to assign its rights, but not its obligations, hereunder to a
qualified intermediary as provided in I.R.C. Reg. 1.1031(k)-1(g)(4) on or before
the date of Closing. Upon written notice from either party (a “Requesting
Party”) to the other, the party to whom such notice is given (the “Other Party”)
agrees to cooperate with the Requesting Party to effect one or more like-kind
exchanges with respect to the Property, provided that such cooperation will be
subject to the following conditions: (a) such exchange may not delay the Closing
and will occur either simultaneously with the Closing or the purchase money
proceeds payable to Seller must be paid, upon Seller’s prior written direction
to Purchaser, to a third party escrow agent or intermediary such that Purchaser
is not required to participate in any subsequent closing, (b) the Other Party
will not be obligated to spend any sums or incur any expenses in excess of the
sums and expenses which would have been spent or incurred by the Other Party if
there had been no exchange, (c) Purchaser will not be obligated to acquire or
accept title to any property other than the Property, and (d) Seller will not be
obligated to acquire or accept title to any property. The Other Party makes no
representation or warranty that the conveyance of the Property or any property
made pursuant to this Section 12.12 will qualify for a like-kind exchange. Once
Purchaser has paid the purchase money proceeds as directed by Seller, or Seller
has conveyed the Property as directed by Purchaser, it will have no further
obligation hereunder with respect to such “like-kind” exchange. The Requesting
Party hereby indemnifies and holds the Other Party harmless from and against any
costs, liabilities and expenses incurred or suffered by the Other Party in
connection with the “like-kind” exchange or exchanges described herein with
respect to the Property, which indemnity will survive the Closing until the
expiration of any applicable statute of limitations.

12.12.  Attorneys’ Fees. If Purchaser or Seller bring an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action will be entitled to recover court costs and reasonable attorneys’ fees
actually incurred from the other.

12.13.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together constitutes one and the same
original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.

 

33



--------------------------------------------------------------------------------

12.14.  Effective Agreement. The submission of this Agreement for examination is
not intended to, nor will it, constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
will any draft of this Agreement create any obligation or liability, it being
understood that this Agreement will be effective and binding only when a
counterpart of this Agreement has been executed and delivered to the Escrow
Agent by each party hereto (including, without limitation, Seller’s Broker and
Purchaser’s Broker).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES BEGIN ON NEXT PAGE]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: FUND II AND FUND III ASSOCIATES, a Georgia general partnership, by its
general partners

By:    

  Fund II and Fund II-OW Joint Venture, a Georgia general partnership, by its
general partners  

By:    

  Wells Real Estate Fund II, a Georgia limited partnership, by its general
partners    

By:    

  Wells Capital, Inc., a Georgia corporation, a general partner       By:  

/s/ Randall D. Fretz

      Name:  

Randall D. Fretz

      Title:  

Sr. Vice President

      By:  

/s/ Randall D. Fretz

        Leo F. Wells, III, a general partner by and through Randall D. Fretz as
attorney in fact  

By:

  Wells Real Estate Fund II-OW, a Georgia limited partnership    

By:

  Wells Capital, Inc., a Georgia corporation, a general partner       By:  

/s/ Randall D. Fretz

      Name:  

Randall D. Fretz

      Title:  

Sr. Vice President

      By:  

/s/ Randall D. Fretz

        Leo F. Wells, III, a general partner by and through Randall D. Fretz as
attorney in fact

(Signatures continued on following page)

 

35



--------------------------------------------------------------------------------

(Signatures continued from previous page)

 

 

By:    

  Wells Real Estate Fund III, L.P., a Georgia limited partnership, by its
general partners    

By:    

  Wells Capital, Inc., a Georgia corporation, a general partner       By:  

/s/ Randall D. Fretz

      Name:  

Randall D. Fretz

      Title:  

Sr. Vice President

      By:  

/s/ Randall D. Fretz

        Leo F. Wells, III, a general partner by and through Randall D. Fretz as
attorney in fact

[Signatures continued on following page]

 

36



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

BLW INTERESTS, L.P.,

a Texas limited partnership

By:    

 

BLW GP, LLC,

a Texas limited liability company,

its general partner

      By:  

/s/ Jane L. Williams

      Name:  

Jane L. Williams

      Title:  

General Manager

IN WITNESS WHEREOF, the undersigned Seller’s Broker and Purchaser’s Broker have
each joined in the execution and delivery hereof solely for the purpose of
evidencing its rights and obligations under the provisions of Section 10.1
hereof.

 

    SELLER’S BROKER:     PM REALTY GROUP, LP,

Date of Execution:

         

By:

 

/s/ John S. Dailey

   

Name:

 

John S. Dailey

March         , 2009

   

Title:

 

Executive Vice President

    PURCHASER’S BROKER:     STUDLEY, INC.

Date of Execution:

         

By:

 

/s/ W. Derrell Curry

   

Name:

 

W. Derrell Curry

March 27, 2009

   

Title:

 

EVP

 

37